DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 7/14/2021 with respect to 35 USC §101 rejection of claims 21 have been fully considered and are persuasive.  Applicant has amended claims to recite non-transitory machine readable medium. The 35 USC §101 of rejection claims 21 has been withdrawn. 

Applicant’s arguments, see page 8-9, filed 7/14/2021 with respect to 35 USC §106 rejection of claims 1-9,12-29 have been fully considered but were not persuasive.  Applicant argues previously cited Liane does not disclose the claim limitation of adaptively quantize the vertices of the primitives to a second precision the second prevision lower the first.  Applicant points to paragraph [0032] of Liane previously cited and argues low precision values of bounding volume but not the primitives themselves. In response, examiner points to surrounding paragraphs of Liance, specifically paragraph [0033] that discloses bounding volume is associated with primitives of three dimensional models. Therefore Liane’s bounding volume does in fact teach claimed primitives as bounding volume is associated with primitives. 

Allowable Subject Matter
Claim 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “geometry quantizer”, “BVH builder” in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9,12-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stich (US 20130249915) in view of Laine et al (US 20160071312 A1)

Regarding claim 1, Stich discloses an apparatus comprising: 
a memory to store graphics data ([0025], low memory footprint and fast construction benefits of a BVH structure) for a scene including a plurality of primitives in a scene at a first precision ([0026], the term "object" refers to geometric primitives typically employed in ray tracing applications, for example, triangles, polygons, higher-order surfaces, spheres, lines, and other geometric structures.); 

a BVH builder to determine coordinates of child nodes of the first BVH node by performing non-spatial-split binning or spatial-split binning for the first BVH node using primitives associated with the first BVH node ([0029], operation 206 is performed using a chopped binning process in which spatially-partitioned portions of the parent node BV are individually tallied, and bins to each of the left or right of the split plane are collectively used to compute a total cost for the spatial split), the BVH builder to determine final coordinates for the child nodes based, at least in part, on an evaluation of surface areas of different bounding boxes generated for each of the child node ([0031] the child node BVs of a spatial split are not necessarily equal to the parent BV divided by the split plane. The node child BVs are computed based on the objects that are assigned to them).

Laine discloses a geometry quantizer to read vertices of the primitives at the first precision and to adaptively quantize the vertices of the primitives to a second precision associated with a first local coordinate grid of a first boundary volume hierarchy (BVH) node positioned within a global coordinate grid, the second precision lower than the first precision ([0032], a representation of a node within a compression block data structure may include one or more low-precision values that specify planes of the axis-aligned bounding box for the node relative to a local coordinate system of a root node of the compression block data structure that is specified using three high-precision values that indicate a location of an origin of the local coordinate system relative to the global coordinate system and three low-precision values that indicate a scale of the local coordinate system, [0033], the tree may be a bounding volume hierarchy associated with a plurality of geometric primitives of a three-dimensional model)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include a geometry quantizer to read vertices of the primitives at the first precision and to adaptively quantize the vertices of the primitives to a second precision associated with a first local coordinate grid of a first boundary volume hierarchy (BVH) node positioned within a global coordinate grid, the second precision lower than the first precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 1.

Regarding claim 2, Stich is silent to wherein the first precision comprises 32-bit single-precision floating-point precision.

Laine discloses wherein the first precision comprises 32-bit single-precision floating-point precision ([0032], a high-precision value, as used herein, may refer to 32-bit floating point values)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include wherein the first precision comprises 32-bit single-precision floating-point precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 2.

Regarding claim 3, Stich is silent to wherein the second precision comprises 8-bit or 16-bit unsigned integer precision.

Laine discloses wherein the second precision comprises 8-bit or 16-bit unsigned integer precision ([0032] a low-precision value, as used herein, may refer to an 8-bit integer.)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical 

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 3.

Regarding claim 4, Stich discloses wherein the BVH builder is to construct the global coordinate grid by conservatively aligning MIN and MAX coordinates of a bounding box for the scene to the first precision ([0028] identifying a plane intersecting the parent node bounding volume and performing a spatial partition along the identified split plane to produce first and second child node bounding volumes)

Regarding claim 5, Stich discloses wherein the child nodes include a first child node and a second child node and wherein the geometry quantizer is to construct a second local coordinate grid and a third local coordinate grid for the first child node and the second child node, respectively, by identifying one or more planes from the first child node and/or the second child node which will be shared with the first BVH node ([0032] for a particular child node that includes a child node bounding volume enclosing a plurality of objects, the method further includes computing a third cost for performing an object partitioning of the particular child node bounding volume to construct a first plurality of grandchild node bounding volumes, and a fourth cost for performing a spatial partitioning of the particular child node bounding volume to construct a second plurality of grandchild node bounding volumes)

Regarding claim 6, Stich discloses wherein constructing the second local coordinate grid further comprises replacing values of one or more of the planes from the first child node and/or the second child node with corresponding values associated with corresponding planes in the first BVH node ([0032] The BVH structure is constructed implementing the second plurality of grandchild node bounding volumes produced from spatially partitioning the particular child node bounding volume if the fourth cost is lower than the third cost)

Regarding claim 7, Stich discloses wherein the BVH builder is to select between non-spatial-split binning or spatial-split binning based on a comparison of results generated by the non-spatial-split binning and spatial-split binning ([0038] The bin volume references a portion of the parent node BV which is located on a corresponding side of a split plane)

Regarding claim 8, Stich discloses wherein the non-spatial-split binning comprises object split binning, wherein to perform the object split binning, the geometry quantizer is to determine a centroid box bounding a plurality of centroids of the primitives and to create one or more bins using the centroid box ([0038] The bin volume references a portion of the parent node BV which is located on a corresponding side of a split plane).

Regarding claim 9, Stich discloses wherein the centroid box is stored and propagated from the first BVH node to the child nodes to be used for binning operations within the child nodes ([0039] Each bin represents objects included within a corresponding portion of the parent node BV, that portion extending between the split plane and a boundary of the parent node BV).

([0025], low memory footprint and fast construction benefits of a BVH structure) for a scene including a plurality of primitives in a scene at a first precision; reading vertices of the primitives at the first precision ([0026], the term "object" refers to geometric primitives typically employed in ray tracing applications, for example, triangles, polygons, higher-order surfaces, spheres, lines, and other geometric structures.); 

determining coordinates of child nodes of the first BVH node by performing non-spatial-split binning or spatial-split binning for the first BVH node using primitives associated with the first BVH node ([0029], operation 206 is performed using a chopped binning process in which spatially-partitioned portions of the parent node BV are individually tallied, and bins to each of the left or right of the split plane are collectively used to compute a total cost for the spatial split), wherein final coordinates are determined for the child nodes based, at least in part, on an evaluation of surface areas of different bounding boxes generated for each of the child node ([0031] the child node BVs of a spatial split are not necessarily equal to the parent BV divided by the split plane. The node child BVs are computed based on the objects that are assigned to them).

Laine discloses adaptively quantizing the vertices of the primitives to a second precision associated with a first local coordinate grid of a first boundary volume hierarchy (BVH) node positioned within a global coordinate grid, the second precision lower than the first precision ([0032], a representation of a node within a compression block data structure may include one or more low-precision values that specify planes of the axis-aligned bounding box for the node relative to a local coordinate system of a root node of the compression block data structure that is specified using three high-precision values that indicate a location of an origin of the local coordinate system relative to the global coordinate system and three low-precision values that indicate a scale of the local coordinate system, [0033], the tree may be a bounding volume hierarchy associated with a plurality of geometric primitives of a three-dimensional model)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include adaptively quantizing the vertices of the primitives to a second precision associated with a first local coordinate grid of a first boundary volume hierarchy (BVH) node positioned within a global coordinate grid, the second precision lower than the first precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 12.

Regarding claim 13, Stich is silent to wherein the first precision comprises 32-bit single-precision floating-point precision.

Laine discloses wherein the first precision comprises 32-bit single-precision floating-point precision ([0032], a high-precision value, as used herein, may refer to 32-bit floating point values)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include wherein the first precision comprises 32-bit single-precision floating-point precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 13.

Regarding claim 14, Stich is silent to wherein the second precision comprises 8-bit or 16-bit unsigned integer precision.

Laine discloses wherein the second precision comprises 8-bit or 16-bit unsigned integer precision ([0032] a low-precision value, as used herein, may refer to an 8-bit integer.)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical 

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 14.

Regarding claim 15, Stich discloses wherein the BVH builder is to construct the global coordinate grid by conservatively aligning MIN and MAX coordinates of a bounding box for the scene to the first precision ([0028] identifying a plane intersecting the parent node bounding volume and performing a spatial partition along the identified split plane to produce first and second child node bounding volumes)

Regarding claim 16, Stich discloses wherein the child nodes include a first child node and a second child node and wherein the geometry quantizer is to construct a second local coordinate grid and a third local coordinate grid for the first child node and the second child node, respectively, by identifying one or more planes from the first child node and/or the second child node which will be shared with the first BVH node ([0032] for a particular child node that includes a child node bounding volume enclosing a plurality of objects, the method further includes computing a third cost for performing an object partitioning of the particular child node bounding volume to construct a first plurality of grandchild node bounding volumes, and a fourth cost for performing a spatial partitioning of the particular child node bounding volume to construct a second plurality of grandchild node bounding volumes)

Regarding claim 17, Stich discloses wherein constructing the second local coordinate grid further comprises replacing values of one or more of the planes from the first child node and/or the second child node with corresponding values associated with corresponding planes in the first BVH node ([0032] The BVH structure is constructed implementing the second plurality of grandchild node bounding volumes produced from spatially partitioning the particular child node bounding volume if the fourth cost is lower than the third cost)

Regarding claim 18, Stich discloses wherein the BVH builder is to select between non-spatial-split binning or spatial-split binning based on a comparison of results generated by the non-spatial-split binning and spatial-split binning ([0038] The bin volume references a portion of the parent node BV which is located on a corresponding side of a split plane)

Regarding claim 19, Stich discloses wherein the non-spatial-split binning comprises object split binning, wherein to perform the object split binning, the geometry quantizer is to determine a centroid box bounding a plurality of centroids of the primitives and to create one or more bins using the centroid box ([0038] The bin volume references a portion of the parent node BV which is located on a corresponding side of a split plane).

Regarding claim 20, Stich discloses wherein the centroid box is stored and propagated from the first BVH node to the child nodes to be used for binning operations within the child nodes ([0039] Each bin represents objects included within a corresponding portion of the parent node BV, that portion extending between the split plane and a boundary of the parent node BV).

Regarding claim 21, Stich discloses a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine ([0094] some or all of the described processes and operations may be implemented as computer readable instruction code, which may be resident on a computer readable medium, the instruction code operable to control a computer of other such programmable device to carry out the intended functions), causes the machine to perform the operations of:
receiving graphics data ([0025], low memory footprint and fast construction benefits of a BVH structure) for a scene including a plurality of primitives in a scene at a first precision; reading vertices of the primitives at the first precision ([0026], the term "object" refers to geometric primitives typically employed in ray tracing applications, for example, triangles, polygons, higher-order surfaces, spheres, lines, and other geometric structures.); 

determining coordinates of child nodes of the first BVH node by performing non-spatial-split binning or spatial-split binning for the first BVH node using primitives associated with the first BVH node ([0029], operation 206 is performed using a chopped binning process in which spatially-partitioned portions of the parent node BV are individually tallied, and bins to each of the left or right of the split plane are collectively used to compute a total cost for the spatial split), wherein final coordinates are determined for the child nodes based, at least in part, on an evaluation of surface areas of different bounding boxes generated for each of the child node ([0031] the child node BVs of a spatial split are not necessarily equal to the parent BV divided by the split plane. The node child BVs are computed based on the objects that are assigned to them).

Laine discloses adaptively quantizing the vertices of the primitives to a second precision associated with a first local coordinate grid of a first bounding volume hierarchy (BVH) node positioned within a global coordinate grid, the second precision lower than the first precision ([0032], a representation of a node within a compression block data structure may include one or more low-precision values that specify planes of the axis-aligned bounding box for the node relative to a local coordinate system of a root node of the compression block data structure that is specified using three high-precision values that indicate a location of an origin of the local coordinate system relative to the global coordinate system and three low-precision values that indicate a scale of the local coordinate system, [0033], the tree may be a bounding volume hierarchy associated with a plurality of geometric primitives of a three-dimensional model)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include adaptively quantizing the vertices of the primitives to a second precision associated with a first local coordinate grid of a first bounding volume hierarchy (BVH) node positioned within a global coordinate grid, the second precision lower than the first precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 21.

Regarding claim 22, Stich is silent to wherein the first precision comprises 32-bit single-precision floating-point precision.

Laine discloses wherein the first precision comprises 32-bit single-precision floating-point precision ([0032], a high-precision value, as used herein, may refer to 32-bit floating point values)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include wherein the first precision comprises 32-bit single-precision floating-point precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 22.



Laine discloses wherein the second precision comprises 8-bit or 16-bit unsigned integer precision ([0032] a low-precision value, as used herein, may refer to an 8-bit integer.)

Stich and Laine are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify bounding volume hierarchical structure of Stich to include wherein the second precision comprises 8-bit or 16-bit unsigned integer precision as described by Laine.

 The motivation for doing so would have been to implement a tree traversal operation for a tree data structure divided into compression blocks (Laine, [0006]).

Therefore, it would have been obvious to combine Stich and Laine to obtain the invention as specified in claim 23.

Regarding claim 24, Stich discloses wherein the BVH builder is to construct the global coordinate grid by conservatively aligning MIN and MAX coordinates of a bounding box for the scene to the first precision ([0028] identifying a plane intersecting the parent node bounding volume and performing a spatial partition along the identified split plane to produce first and second child node bounding volumes)

Regarding claim 25, Stich discloses wherein the child nodes include a first child node and a second child node and wherein the geometry quantizer is to construct a second local coordinate grid and a third local coordinate grid for the first child node and the second child node, respectively, by identifying one or more planes from the first child node and/or the second child node which will be shared with the first BVH node ([0032] for a particular child node that includes a child node bounding volume enclosing a plurality of objects, the method further includes computing a third cost for performing an object partitioning of the particular child node bounding volume to construct a first plurality of grandchild node bounding volumes, and a fourth cost for performing a spatial partitioning of the particular child node bounding volume to construct a second plurality of grandchild node bounding volumes)

Regarding claim 26, Stich discloses wherein constructing the second local coordinate grid further comprises replacing values of one or more of the planes from the first child node and/or the second child node with corresponding values associated with corresponding planes in the first BVH node ([0032] The BVH structure is constructed implementing the second plurality of grandchild node bounding volumes produced from spatially partitioning the particular child node bounding volume if the fourth cost is lower than the third cost)

Regarding claim 27, Stich discloses wherein the BVH builder is to select between non-spatial-split binning or spatial-split binning based on a comparison of results generated by the non-spatial-split binning and spatial-split binning ([0038] The bin volume references a portion of the parent node BV which is located on a corresponding side of a split plane)

([0038] The bin volume references a portion of the parent node BV which is located on a corresponding side of a split plane).

Regarding claim 29, Stich discloses wherein the centroid box is stored and propagated from the first BVH node to the child nodes to be used for binning operations within the child nodes ([0039] Each bin represents objects included within a corresponding portion of the parent node BV, that portion extending between the split plane and a boundary of the parent node BV).


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619